DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Chan et al. (U.S. Patent No. 10,805,469 B1 hereinafter “Chan”) or, in the alternative, under 35 U.S.C. 103 as obvious over Chan in view of Margulies et al. (U.S. Patent No. 9,118,763 B1 hereinafter “Margulies”).

As for claims 1 and 12, Chan discloses a method (Figs.1-5 and related description), and a computer system (Fig.1, Intelligent Routing Solution 100, Fig.3, Intelligent Routing system 300), comprising: memory storing computer-executable instructions and a processor (Fig.3, Processor 304, Memory 306) configured to execute the computer-executable instructions (Figs.1-5, column 8 lines 6-23), wherein the computer-executable instructions include: selecting a customer of a company; constructing a digital footprint of the selected customer (Fig.1, User 104, Intelligent the selected customer of a company such as user 104 of a call center with a call predicted router 116, and constructed a digital footprint of the selected customer such as data based on caller patterns from past interactions, caller used of a mobile application, used of web portal, history of customer activities, etc.); inputting the digital footprint to an artificial intelligence (AI) engine (Fig.3, Intelligent Router Module 312, Machine Learning Module 316, column 8 lines 51-63, machine learning module 316 includes an artificial intelligent (AI) component to train and provide machine learning capabilities to a neural network, and providing the machine learning module 316 with the digital footprint such as contextual data through the unique  ID including an associated customer profile and an associated customer call history), and column 9 lines 33-46, artificial intelligent components selected from the group consisting an artificial intelligent engine, etc.); obtaining one or more probability values from the Al engine based on the input digital footprint (Figs.1-5, column 9 lines 3-10, a selected call prediction “call driver” having the highest likelihood (e.g., a highest probability), and lines 33-46); selecting a call driver, from among a plurality of call drivers, as a predicted call driver (Figs.1-5, column 8 lines 64 through column 9 line 2, the selected call prediction “predicted call driver” having the highest likelihood rating of the plurality of call drivers); and providing the predicted call driver to a call center associated with the company (Figs.1-5, column 1 lines 17-22, and column 4 lines 27-44).
As shown above, Chan discloses to use data based on past interactions, used of a mobile application, web portal, etc. (Chan – Figs.1-5, column 2 lines 65-67, and column 3 line 46 through column 4 line 3), which are the digital footprint. However, a call/contact center infrastructure environment (Margulies – Fig.1, column 3 lines 46-48) that utilizes an analysis engine 135 including predictive analysis 139 (Margulies – Fig.2, Analysis Engine 135, Predictive Analysis 139, column 19 lines 50-53), and collected data includes digital footprints left behind by a user/customer to indicate a web site was visited, a mobile application was used, etc. (Margulies – Figs.1-5C, column 26 lines 32-35).
Therefore, it would have been obvious before the effective filling date of the claimed invention to replace the used of web portal, used of mobile application, call history, etc., taught by Chan with the digital footprints, e.g., a web site was visited, a mobile application was used, etc., as taught by Margulies. One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to replace the used of mobile application, call history, etc., with the digital footprint of Margulies since doing this would amount to a simple substitution of one know element (used of mobile application, call history, etc.) for another (digital footprint) in order to obtain predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	
As for claims 2, 7, 13, and 17, Chan and Margulies disclose detecting a call received at the call center from a customer, wherein the selected customer is the customer from whom the call was received, receiving an indication of a customer, wherein the selected customer is the customer for whom the indication was received (Chan – Fig.1, User 104, User’s Call 106, Fig.2, Receive User Call 202, Identify User 

As for claims 3, 8, 14, and 18, Chan and Margulies disclose wherein constructing the digital footprint comprises: retrieving a plurality of digital breadcrumbs from user data of the customer stored in an enterprise data warehouse (EDW) database (DB) (Chan – Fig.3, Database 314, column 7 lines 13-28, and column 9 lines 3-46, and see Margulies – Fig.2, Database 110, column 26 lines 31-58); and storing the retrieved digital breadcrumbs in a digital footprint DB in such a manner that the digital breadcrumbs are all mapped to the customer (Chan – Fig.3, Database 314, column 7 lines 13-28, and column 9 lines 3-46, and see Margulies – Fig.2, Database 110, column 26 lines 31-58, and column 29 line 63 through column 30 line 25).

As for claims 4-6, 9-11, 15-16, and 19-20, Chan and Margulies disclose wherein the Al engine includes at least one of a decision tree, a linear classifier, a neural network, and a time series classifier (Chan – Figs.1-5, column 9 lines 33-46), wherein the one or more probability values correspond, respectively, to one or more call drivers from among the plurality of call drivers (Chan – Figs.1-5, column 2 lines 1-8, and column 8 lines 64 through column 9 line 10), wherein selecting a call driver as the predicted call driver includes selecting, as the predicted call driver, the call driver from among the one or more call drivers, that corresponds to the highest probability value 

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Sim (U.S. Patent No. 7,873,157) discloses a method and an apparatus for performing predictive dialing (see Fig.1).
ENGLES et al. (US-PGPUB 2019/0251959 A1) teach artificial intelligent based service implementation for voice calls (see Fig.1).
Sengupta et al. (U.S. Patent No. 10,356,244 B1) disclose automated predictive call routing using reinforcement learning (see Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
12/31/2021